Citation Nr: 1519377	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  09-26 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a sinus disability, to include sinusitis.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.

3.  Entitlement to service connection for plantar warts of the left foot.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to an evaluation in excess of 30 percent for status post total replacement of the left knee.

6.  Entitlement to an evaluation in excess of 10 percent for medial meniscectomy of the left knee.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 to June 1967 and from June 1967 to June 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction rests with the RO Cleveland, Ohio, from which the appeal was certified.  

The Veteran was denied entitlement to service connection for PTSD in a January 2005 rating decision.  The Veteran did not appeal the January 2005 rating decision denying his PTSD claim in a timely manner, and no new and material evidence was received within the appeal period.  Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), although the Veteran filed a claim reopen entitlement to service connection for PTSD in November 2008, such must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or VA obtains in support of the claim.  As such, the issue for consideration is whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as reflected on the title page of this decision.  Additionally, the Board has recharacterized the Veteran's service connection claim for sinusitis more broadly to include any sinus disability, to include sinusitis.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The Veteran and his spouse presented testimony at a Board hearing before the undersigned in March 2015, and a transcript of the hearing is of record.  Additionally, the record was held open for 60 days to allow for the submission of additional evidence with regard to the claim of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Specifically, the Veteran's representative stated that the Veteran intended to seek mental health treatment and would obtain a buddy statement within the next 60 days.  However, as the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, has subsequently been withdrawn, the Board will proceed with appellate review.  

A February 2009 rating decision denied entitlement to service connection for hearing loss and tinnitus, among other issues.  The Veteran timely submitted a notice of disagreement (NOD) and perfected an appeal thereafter, for these issues as well as other issues.  A December 2013 rating decision granted entitlement to service connection for tinnitus and bilateral hearing loss.  However, in a February 2014 application for benefits the Veteran requested, in part, to reopen claims of entitlement to service connection for bilateral hearing loss and tinnitus, the record does not reflect the Veteran received notification of the December 2013 rating decision until March 2014.  Thus, because the Veteran did not express further disagreement and since this represents a full grant of these issues, such are no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

Since the issuance of the March 2014 supplemental statement of the case, additional evidence has been associated with the record, to include a December 2014 peripheral nerves VA examination report.  Neither the Veteran nor his representative waived review of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  Nevertheless, the December 2014 peripheral nerves VA examination report is not relevant to the Veteran's hypertension claim.  Consequently, the Board finds that remand to the AOJ for a supplemental statement of the case reflecting consideration of this evidence is not required for the hypertension claim.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2014).  Additionally, as the issues of entitlement to service connection for a sinus disability, entitlement to a TDIU and entitlement to an evaluation in excess of 30 percent for status post left total knee replacement, must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Although, a TDIU claim was most recently denied in a December 2014 rating decision, during the March 2015 hearing the Veteran's representative asserted that the Veteran's left knee disability has rendered him unemployable.  Accordingly, entitlement to a TDIU is incorporated as an issue on appeal.

The issues of entitlement to service connection for a sinus disability, to include sinusitis, entitlement to an evaluation in excess of 30 percent for status post total replacement of the left knee and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  In March 2015, prior to the promulgation of a Board decision, the Veteran withdrew his appeal as to the issues of entitlement to service for plantar warts of the left foot, entitlement to an evaluation in excess of 10 percent for medial meniscectomy of the left knee and whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

2.  The Veteran has a current diagnosis of hypertension.

3.  The evidence of record does not establish that the Veteran experienced symptoms of chronic hypertension during service or continuous symptoms of hypertension since separation from service.

4.  The Veteran's hypertension did not manifest within one year of separation from service.

5.  The probative, competent evidence of record does not demonstrate that the Veteran's hypertension is causally or etiologically related to service.

6.  The probative, competent evidence of record does not demonstrate that the Veteran's hypertension is causally or etiologically related to his service-connected diabetes mellitus type II, nor was it aggravated by the service-connected diabetes mellitus type II.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to service for plantar warts of the left foot, entitlement to an evaluation in excess of 10 percent for medial meniscectomy of the left knee and whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

2.  The criteria for service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in December 2008 satisfied the duty to notify provisions with respect to service connection for the Veteran's hypertension claim and notified the Veteran of the criteria pertinent to the establishment of an effective date and disability rating.  The VA letter also provided notice as to the information and evidence necessary to substantiate the claim for service connection on a secondary basis under the provisions of 38 C.F.R. § 3.310 (2014).

No assistance or notice is necessary for entitlement to service for plantar warts of the left foot, entitlement to an evaluation in excess of 10 percent for medial meniscectomy of the left knee and whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD since these appeals have been withdrawn.

Regarding VA's duty to assist in claims development, the Veteran's complete service treatment records are of record.  Post-service VA treatment records adequately identified as relevant to the claims have also been obtained, or otherwise submitted, and are associated with the record.  Social Security Administration (SSA) records have also been obtained and associated with the record in July 2004, although the most recent response from SSA, in October 2014, indicated such records were destroyed.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (providing that when VA is put on notice of the existence of SSA records that have the reasonable possibility of substantiating a veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal).

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, in January 2009, the Veteran was afforded a VA examination for diabetes mellitus, which also addressed the Veteran's hypertension claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2009 VA examination in this case is adequate, and although the January 2009 VA examiner did not review the claims file, the examiner's findings were based on a thorough examination and included an of the Veteran and his subjective complaints.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision with respect to the hypertension claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the hypertension claim has been met.  38 C.F.R. § 3.159(c)(4). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who conducts a hearing fulfill two duties to  comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing conducted in March 2015, the issue of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II, was fully explained by the undersigned.  In addition, the undersigned asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Given the foregoing, the Board concludes that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal with respect to the claim decided herein.  No further notice or development is required; therefore, the Board will proceed with appellate review.


II.  Analysis of the Claims

A.  Service Connection for Hypertension

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.30, 3.309 (2014).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439 (1995).

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. §§ 4.104, Diagnostic Code 7101, Note (1) (2014).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record").  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The January 2009 VA diabetes mellitus examination report indicated the Veteran was diagnosed with diabetes in January 2007.  This is consistent with VA treatment records, including a March 2007 VA treatment record, which indicated the Veteran was receiving a glucose meter and was instructed on the usage of such.  

The January 2009 VA examination report stated the Veteran was diagnosed with hypertension in the 1980s and was placed on medication several years later.  A December 2003 VA treatment record stated that the Veteran was in for a blood pressure check as he just began medication for his blood pressure.  A February 2004 VA treatment record reported hypertension was an active problem.  Subsequent VA treatment records reflect continuing treatment for hypertension.  Thus, the Board finds the Veteran has a current diagnosis of hypertension.

A January 1965 entrance examination reflected a blood pressure reading of 120/30, and the Veteran denied a history of high or low blood pressure on the January 1965 report of medical history.  A May 1968 annual examination reflected a blood pressure reading of 110/72 and the Veteran denied a history of high or low blood pressure on the May 1968 report of medical history.  A July 1969 service treatment record documented a complaint of a car wreck and a blood pressure reading 138/100.  A March 1973 separation examination showed a blood pressure reading of 122/80 and the Veteran denied a history of high or low blood pressure on a March 1973 report of medical history. 

Here, the Veteran's service treatment records do not demonstrate any complaints of, treatment for, or diagnosis of hypertension, and therefore also do not demonstrate that the Veteran experienced chronic symptoms of hypertension during service.  As noted above, neither the Veteran's January 1965 entrance examination, nor the March 1973 separation examination, or other service treatment records reflect hypertension for VA purposes.  The service treatment records also show that the Veteran denied a history of high or low blood pressure throughout service.  While the November 2008 claim cited a July 1969 service treatment record, with a finding of a blood pressure reading of 138/100, such was in the context of a car accident.  Moreover, this was only one reading and not confirmed by readings taken two or more times on at least three different days as required by the pertinent regulation.  Additionally, the July 1969 service treatment record does not indicate a diagnosis of hypertension and the next service treatment record, dated in March 1970, does not indicate any issues with blood pressure but instead addressed the Veteran's knee.  Thus, the element of the incurrence of an in-service injury or disease is not met for hypertension.

In some circumstances, if there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In this respect, the Board acknowledges that the Veteran is competent to testify to matters within the realm of his personal knowledge.  See Layno, 6 Vet. App. at 469.  In his initial November 2008 claim for hypertension, April 2009 NOD and July 2009 VA Form 9, substantive appeal, the Veteran indicated hypertension manifested during service, relying upon the July 1969 service treatment record discussed above.  However, conversely, the Veteran also argued, as in March 2015 testimony, that his hypertension was secondary to his service-connected diabetes mellitus, type II.  The Veteran testified at the March 2015 Board hearing that he was diagnosed with diabetes sometime in the mid-2000s and that such was slightly before he was given high blood pressure medication.  

As described above, the medical evidence of record does not reflect findings of high blood pressure at the time of separation from service or until, based on the January 2009 VA examination report, which provided the earliest onset date of sometime in the 1980s, thus, at the least, such manifested approximately 7 years after separation from service, if it is accepted that such manifested in 1980.  Thus, the Board finds the Veteran has not established a continuity of symptomatology for the purpose of service connection.  Moreover, regardless of whether hypertension had its onset in the 1980s, in December 2003, February 2004, or in the mid-2000s, the evidence does not indicate that hypertension manifested to a compensable degree within the year following separation from active service, in June 1973.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As such, the Veteran is not entitled to service connection for hypertension on a presumptive basis. 

With respect to service connection on a direct basis, the record reflects a current diagnosis of hypertension, and therefore, the Board finds the Veteran has established a current disability.  Concerning the second element of a claim for direct service connection, the Veteran's service treatment records, as described in detail above, do not reflect any complaints of, treatment for, or diagnosis of hypertension.  As stated above, the evidence also does not demonstrate that the Veteran experienced chronic symptoms during service or continuous symptoms since separation from service. 

With respect to a nexus between the Veteran's current disability and his active duty service for the purpose of direct service connection, there is no evidence of such.  Furthermore, although the Veteran has asserted hypertension onset during service, the Board finds the Veteran has not specifically alleged that his hypertension is directly related to military service on any other basis.  However, even if the Veteran were to assert that his hypertension was directly related to active service on another basis, the Board finds that a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of hypertension.  See Barr, 21 Vet. App. at 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, however, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of hypertension.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Concerning service connection on a secondary basis, the evidence must show that the current disability was either caused or aggravated by a service-connected disability.  Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  Here, the Veteran asserts that his hypertension is caused or aggravated by his service-connected diabetes mellitus type II.  However, the competent clinical evidence of record is against a finding that the Veteran's hypertension is caused or aggravated by his diabetes mellitus type II.  First, the January 2009 VA examiner opined hypertension was not a complication with respect to the Veteran's diabetes mellitus, type II nor was it exacerbated by such.  The January 2009 VA examiner further found that the Veteran's hypertension was not a condition that was worsened or increased by the Veteran's diabetes.  The VA examiner provided a rationale, which in part, stated Veteran's hypertension was present prior to a diagnosis of diabetes.  This was reiterated by an April 2012 VA diabetes mellitus examiner, who in response to a question which asked if the Veteran's diabetes mellitus had at least as likely as not permanently aggravated any of the following conditions, of which hypertension was specifically identified, the April 2012 VA examiner checked none.  

Again, the Board acknowledges that the Veteran is competent to describe his symptoms.  Buchanan, 451 F.3d at 1337.  However, a veteran's own conclusion stated in support of his claim that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation of hypertension.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 Vet. App. 136 (1994).  Thus, a medical opinion is needed to connect one medical condition to another medical condition.  In this case, the probative medical evidence of record provides a negative opinion concerning a nexus between the Veteran's hypertension and his service-connected diabetes mellitus type II. 

Furthermore, the record demonstrates that the Veteran's statements regarding the onset of his hypertension in relation to the onset his diabetes mellitus type are not consistent with the evidence.  See Caluza, 7 Vet. App. at 511.  As noted above, in March 2015 testimony, the Veteran reported he was diagnosed with diabetes in the mid-2000s and that such was slightly before he was given high blood pressure medication for hypertension.  However, a December 2003 VA treatment record indicated hypertension was diagnosed and a February 2004 VA treatment record provided definitive evidence of a hypertension diagnosis.  Furthermore, the evidence of record revealed, that diabetes was diagnosed in January 2007, which is almost four years after treatment for hypertension began.  As such, the Board finds the lay statements provided by the Veteran do not constitute competent medical evidence and lack probative value with respect to secondary service connection.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.

B.  Withdrawal of Specific Appeals

During the Veteran's March 2013 hearing, and in March 2013 written statements, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his appeal concerning the issues of entitlement to service for plantar warts of the left foot, entitlement to an evaluation in excess of 10 percent for medial meniscectomy of the left knee and whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to those issues and they are dismissed.


ORDER

The appeal of entitlement to service for plantar warts of the left foot is dismissed. 

The appeal entitlement to an evaluation in excess of 10 percent for medial meniscectomy of the left knee is dismissed.

The appeal of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is dismissed.

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II, is denied.


REMAND

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81. 

In this case, the VA treatment records, including a January 2012 VA treatment note, provided a diagnosis of sinusitis and a June 2010 VA treatment record listed allergies as an active problem.  A March 1973 service treatment record, report of medical history, indicated sinusitis was seasonal and medication was not utilized.  Additionally, the Veteran, in the March 2015 testimony, indicated he has suffered the same symptoms related to sinus problems during service and since service and that he has had over 12 episodes related to such since service.  The Veteran has yet to be afforded a VA examination for the entitlement to service connection for a sinus disability.  As there is at least an indication of a link between the Veteran's sinusitis and his military service, the Board finds that a VA examination is warranted on remand.  Id. 

Additionally, the Board finds the Veteran should be afforded another VA examination with respect to the claim for an increased evaluation for status post total replacement of the left knee, as the most recent April 2012 VA examination report is inadequate.  See Barr, 21 Vet. App. at 307.  Specifically, while the April 2012 VA examiner indicated the existence of flare-ups, the VA examiner did not address any additional limitation of motion during flare-ups, a necessary part of the examination to be addressed by the examiner.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, as alluded to above, the last VA examination pertinent to this claim was conducted approximately three years ago, and the Veteran is entitled to a contemporaneous examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a remand for another VA examination addressing the Veteran's status post total replacement of the left knee is warranted.

As noted in the Introduction, the issue of entitlement to a TDIU is raised by the record, in part, based on the Veteran's left knee disability.  Thus, the issue of entitlement to TDIU is intertwined with the initial rating claim for the right ankle disability, as such could affect whether the Veteran meets the schedular criteria for a TDIU, thus a remand is warranted for the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, in light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the Sandusky Multi-Specialty Outpatient Clinic, part of the Louis Stokes Cleveland VA Medical Center (VAMC), in October 2013.  Thus, on remand, updated VA treatment records from the Louis Stokes Cleveland VAMC, to include all associated outpatient clinics, since October 2013, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the Louis Stokes Cleveland VAMC, to include all associated outpatient clinics, since October 2013, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any sinus disability diagnosed proximate to or during the claim.  All necessary tests and studies should be conducted.  The entire claim file should be made available for review in conjunction with the examination. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed sinus disability (to include sinusitis, allergies) was present in service, was caused by service, is otherwise related to service. 

The examiner should specifically address the March 1973 service treatment record which indicated sinusitis.  The examiner should also consider the Veteran's lay statements of record, to include March 2015 testimony of sinus problems during and since service.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

The examiner must provide a complete rationale for any opinion expressed. 

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected status post total replacement of the left knee.  The entire claim file should be made available for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

The examiner must provide a complete rationale for any opinion expressed.

4.  The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Finally, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


